Jenkins, Justice.
The plaintiff in error was tried under two separate indictments for the murder of a husband and of a wife with a shotgun on the same occasion, and in both cases was found guilty, without a recommendation. In the case relating to the husband the judgment refusing a new trial has been this day affirmed. The present case relating to the wife being controlled by that judgment, since the evidence and the general and special grounds are the same, the judgment refusing a new trial must also be affirmed. Judgment affirmed.

All the Justices concur.